ROSS, Circuit Judge
(dissenting). The action was for damages for personal injuries received by the defendant in error, who was the plaintiff in the court below, while working as a boiler maker’s helper in the shops of the railway company at Rivingston, Mont. The plaintiff had been so employed for a period of six months immediately preceding his injury; his duties being to work with the boiler maker with air motors, holding bars, hammers, etc., and, generally, in dismantling, repairing, and reassembling locomotive boilers.
The inside of the fire-box portion of the locomotive boiler, having an area of about 8 by 20 feet, is held to the outside portion of the boiler by a great number of stay bolts, screwed'in stay-bolt holes. Being screwed into both the outside and inside iron sheets, it becomes necessary to tap out two holes for each stay bolt; the tap being an instrument used to cut the threading in the sides of-the holes, and being turned by an air motor. The motors are made of iron and weigh between 40 and 50 pounds. The weight forces the tap downward, and the motor turns the tap in the hole, so that the work of the boiler maker and his helper is largely to steady the machine, so that the tap will cut straight. That they may do this the motors are fitted with two handles, one called the boiler maker’s handle, and the other the helper’s handle. The pressure exerted by the two men on their respective handles is in opposite directions, so that, when the tap strains or turns harder, it is not an easy matter to continue to hold it upright and steady. The handles are specially built for strength and steadiness, and come with the motor from the factories. They are of good steel and comparatively short, the helper’s handle being about eight inches long, and having a bearing on the end that screws into the machine, which fits flush with the squared surface of a projection on the machine, thus preventing any play or movement of the handle alone. 1 -
*280The evidence is without substantial conflict. At the time of the plaintiff’s injury he was helping a boiler maker, named Andrews, operate one of the motors. He had previously aided other boiler makers in the same shop in doing similar work, one time helping one named Moore for a period of eight days. At the time of his injury he had been working with Andrews about two days. The evidence shows without conflict that the shops were sufficiently equipped with the air motors and their regular handles, and that the men called upon to operate the motors were at liberty to go to the shops and get such handles and other tools as were needed for the work in hand. The plaintiff testified, among other things, as follows:
“There was quite a good deal of work in the shop then. It was pretty well crowded. I don’t know how many men were employed there. I could not say. Yes; there was as many as 50. Our tools we got out of the tool room. Yes, sir; there is a foreman in charge of the shop. He tells you to get on the job, and you go to him for tools, and he tells you where to get the tools. If you don’t get them, he gets them for you. * * * The handle that I had was a gas pipe with a cap on the end. The machine carries with it a regular handle for the helper. The one I was using was not the regular handle. The regular handle has a bearing at the base of the screw portion, while the gas pipe does not. You can’t see the screw portion of the pipe. It was in the motor. There was a bend in that pipe. I can’t just recall where, but there was a bend in it — a dent. This handle I used was just a piece of pipe with screws on both ends, one end being screwed into the motor, and the other had a cap on it to protect the hand. This handle that I used was different from the regular handle that goes with the machine. It is lighter than the regular handle; that is, it has less strength. This Defendant’s Exhibit No. 2 that you hand me is a helper’s handle. I never had one of those handles such as Exhibit No. 2 to break with me. I don’t know whether the helper’s handle is longer than the boiler maker’s handle or not. I don’t know whether the piece of pipe I had that day was longer or shorter than the regular handle. Did not take any particular notice; could not say. I don’t know. I never worked with one of those motors with anything else than a common handle; but on the day I was hurt there was something else than a common handle on it. Yes, sir; Defendant’s Exhibit No. 3 is a boiler maker’s handle. Seeing the ‘two together, I will say that it is longer than the helper’s handle. The boilermaker also assists in holding the machine steady. Defendant’s Exhibit No. 4 is about the same sort of piece of pipe* as I had, except the one that I had was lighter and had a tap on one end of it. It screwed into the helper’s side of the machine. I don’t just remember the length of the one that I used.”
Andrews testified, among other things, as follows:
“Altimus was working with me as helper on the day that he was hurt. We were sent on the job by the foreman. Q. Did he tell you anything about getting tools and where you would get them ? A. No, sir; he just told me to go over and get to work on the job, and what to do. It was customary to have a motor on that kind of a job, and there was one there on the boiler that we went to work on. We were working on the fire-box portion of the boiler. It was turned up on the side and we were on the top side tapping out those holes to put in the stay bolts, putting in the threads to run the bolts through”—
when Altimus’ handle broke, causing him to fall and sustain the injury for which he sued.
Testimony of the witnesses Moore and Wallace, who were also boiler makers employed in the company’s shops at Livingston, is to .the effect that, notwithstanding, the regular handles sent from the factory with the air motors to be used in their operation were stronger *281and better, yet the helpers would at times use in lieu of them pieces of gas pipe which were longer and afforded more leverage, thereby making the work easier. I extract from the testimony of the witness Wallace as follows:
“I am a boiler maker of 29 years’ experience. Been in the Livingston shops 2% years. Was employe there during the interval between January 22 and July 28, 1908. Mr. Altimus was also employed there as a helper. lie acted as helper for me. He has assisted me with the use of an air motor as a helper. There was a toolroom in the Livingston shops at that time. It is a place to keep tools, keep them in repair. Every man can go in and ask for what he wants, and in a great many instances he can go in and select what he wants. These air motors are furnished with regular handles. There is considerable difference between a gas-pipe handle and a regular handle. The handle made for the motor has a shoulder, or bearing, to fit up against the motor, while the gas pipe has not. Then the regular handle is a heavier piece of metal; that is, heavier than the gas pipe. It is also shorter than the gas pipe. A longer handle gives you more leverage. All of these differences are easily discernible to an ordinary employs. As to the probability of their breaking, well, there would be danger of a pipe breaking before a regular handle would. You could get more leverage if you wanted it on the reguLar handle of the motor without removing it — two or three different ways of doing it. You could put a piece of pipe over the handle, or in the handle, or put a piece of wood in. A workman in the Livingston shops who finds a handle on a motor defective has the means at his own disposal of getting a regular handle by going to the toolroom. Helpers sometimes use j)ipe handles inside of the regular handle. The regular handle, though, Is easily distinguishable from a pipe handle. We have no other use in the shops for these regular motor handles, other than in the motors. These motors, when they are first brought out, have the regular handles in them, and the changes from a regular handle to a pipe handle are made by the man using the motor.”
On cross-examination this witness further testified, among other things, as follows:
“These machines and things are in the toolroom, with a man in charge. He sees that the tools are in repair and ready to be handed out. Yes, sir; it has been the practice in the Livingston toolroom for the men to go right in anywhere and pick up the tools or throw them down. A man could go in most of the time and select Ids own tools. Yes, sir; a number of tools are assigned to a particular place. No, sir; it is not a grab-bag proposition to pick up a tool. There are racks and receptacles made for certain tools. It is the duty of the toolroom man to keep things in order. Yes, sir; I think there were gas-pipe handles used before July, 1908. To get more pressure you would use a gas pipe or a stick. That would be one of the three ways that I know of of getting more leverage. No, sir; there is not always a demand for all of the leverage possible. There is some work that requires less power than other. Well, I could not say it is necessary to have greater power at all times or at any time. No; I didn’t say that they all used these gas-pipe handles. No, sir; they don’t do it for fun. It is to make it easier for themselves. If you get more leverage, you can hold the machine much easier. No, sir; I don’t mean that the ease is because the regular handle is smooth and the gas pipe is rough. That does not make any difference. It would be less power that you would have to exert on the longer handle. Yes, sir; I mean that with the same pressure on a longer handle you could get a result with less exertion than with a shorter handle. As to the likelihood of being able to tell when a long handle is going to break, I don’t know that a man could tell when anything is going to break. The same is true as to a shorter handle. The likelihood would bo in favor of the longer handle breaking.”
The testimony of the witness Moore, also a boiler maker, was to the same general effect, and, as has been before said, there was really no substantial conflict in the evidence.
*282It is thus seen that, although the company’s shops were equipped with the regular and proper helpers’ handles, longer pieces of gas pipe, but of less strength, were not infrequently used by the helpers because of the greater leverage and consequently less work. Who put the particular piece of gas pipe in the motor in question which proved of insufficient strength to do the required work does not appear; but it is clear, I think, that the law did not require the company to see that its employés did not use an improper handle, when it had performed its duty by furnishing suitable handles easily accessible to the employés. According to the plaintiff’s own testimony, he was familiar with the motors and with the regular handles made for and supplied with them, yet he knowingly used instead thereof a piece of gas pipe, lighter and of less strength than the proper handle, although affording him greater leverage- and consequently easier work.
I think the court below should have granted the defendant’s motion to instruct the jury to render a verdict in its favor.